Citation Nr: 1450218	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-33 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for right foot pain as well as right heel pain and numbness, to include as secondary to the service-connected connected low back disability.

2.  Whether new and material evidence to reopen a claim of service connection for a left foot disability has been received.

3.  Entitlement to service connection for stomach problems, to include as secondary to medication taken to manage the pain engendered by the service-connected low back disability.

4.  Entitlement to service connection for an acquired psychiatric disorder (claimed as psychology sessions), to include as secondary to pain engendered by the service-connected low back disability.

5.  Entitlement to service connection for general pain throughout the body.

6.  Whether new and material evidence to reopen the claim of service connection for a bilateral knee disability, to include as secondary to the service-connected low back disability, has been received.

7.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) by which the RO, in pertinent part, denied entitlement to the benefits sought herein.

In the November 2009 rating decision, the RO identified the issue regarding the feet as entitlement to service connection for bilateral foot pain and bilateral pain and numbness in the heels.  However, service connection for a left foot disability was denied in a September 1995 decision.  Thus, the question of entitlement to service connection for the any left foot/heel disability must be handled separately from the same question regarding the right foot.  As to the left foot, because service connection has been denied by rating decision that has since become final, new and material evidence will be necessary to reopen it before the claim can be decided on the merits.  See generally 38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).  The Board, therefore, has recharacterized the single issue regarding the feet as two separate issues.

In October 2013, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) via video teleconference.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for right foot pain as well as right heel pain and numbness, to include as secondary to the service-connected connected low back disability; whether new and material evidence to reopen a claim of service connection for a left foot disability has been received; entitlement to service connection for stomach problems, to include as secondary to medication taken to manage the pain engendered by the service-connected low back disability; entitlement to service connection for general pain throughout the body; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether major depressive disorder (MDD) is due to the service-connected low back disability.

2.  In a prior July 2003 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected low back disability.  

3.  The additional evidence received since the July 2003 rating decision regarding this claim is cumulative or redundant of evidence already of record and considered in that prior decision, does not relate to unestablished facts necessary to substantiate these claim, and does not raise a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, his MDD is the proximate result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The July 2003 rating decision, by which the RO denied service connection for a bilateral knee disability, is a final and binding determination.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).
 
3.  There is not new and material evidence since that decision to reopen the claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), (b) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting service connection for MDD.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The discussion that follows entails the claim of whether new and material evidence to reopen the claim of service connection for a bilateral knee disability, to include as secondary to the service-connected low back disability, has been received.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.

Ideally, this notice should precede the initial adjudication of the claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of the information and evidence not previously provided, if any, which will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish entitlement to service connection and that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen. With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2009 that fully addressed all notice elements and was sent prior to the initial RO decision, so in the preferred sequence.  Indeed, even had it not been, VA would only need to provide the necessary notice, give the Veteran opportunity to submit additional evidence and/or argument in response, and then readjudicate the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC).  This would preserve the intended purpose of the notice in that it still gives him meaningful opportunity to participate effectively in the adjudication of his claim.  In other words, it would rectify ("cure") any timing defect in the provision of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  He was provided notice regarding downstream disability ratings and effective dates as mandated by the Court in Dingess.  Finally, he was given appropriate notice under Kent.  The January 2009 letter discussed the reasons for the previous denial of service connection and described what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial of this claim for service connection for a bilateral knee disability.  He therefore has received all required notice concerning this claim.

VA also as mentioned has a duty to assist the Veteran in developing his claim.  This duty to assist includes assistance in the procurement of relevant records and providing an examination for an opinion when necessary to decide the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  No VA examination or medical opinion need be provided with respect to a finally-decided claim, however, unless the claim is reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records (STRs), post-service VA clinical records, and post-service private medical records.  The file also contains the Veteran's written statements and his hearing testimony.  No VA examination was provided, but as explained, no VA examination is necessary in a case such as this where a finally-decided claim is not reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2013 Board hearing, the undersigned AVLJ noted all of the issues on appeal.  The Veteran and his representative, however, failed to discuss the issue herein during the hearing.  In any event, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  Hence, no further notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection Claim

The Veteran asserts that he has an acquired psychiatric disorder that is related to his service-connected low back disability.  At the October 2013 hearing, he indicated that he believed that his current MDD was due to the pain caused by the service-connected low back disability.

In general, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Stated somewhat differently, establishing entitlement to direct service connection requires having: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection may be granted, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) a nexus between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran has a current diagnosis of MDD, as apparent from a December 2011 VA examination report.  The Veteran has a service-connected low back disability.  Throughout the extensive record, there is evidence of significant and ongoing low back pain.  The Veteran, however, also has pain in other areas of the body.  There is evidence of record, to include a February 2009 VA treatment record, reflecting an Axis I diagnosis of a pain disorder associated both with psychological factors and general medical condition.  The December 2011 VA examiner opined that the Veteran's MDD was not due to the service-connected low back disability because, in part, he had pain in multiple areas of the body due to such factors as fibromyalgia and arthritis and because the Veteran was first treated for depression after losing his job.  

The record contains a March 2009 diagnosis of MDD and a finding that it was secondary to the Veteran's chronic pain.

The Board finds no reason to reject the March 2009 conclusion of a VA clinician.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence); Madden v. Gover, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence); see also Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).

The Veteran's low back pain has been well documented.  Moreover, the service-connected low back disability, which is productive of pain, is part and parcel of his overall pain profile.  The Veteran has a present diagnosis of MDD.  There is a service-connected low back disability.  Finally, there is evidence of a nexus between the current disability (MDD) and the service-connected low back disability in that it is productive of pain.  Thus, when viewing the evidence in the light most favorable to the Veteran, service connection for MDD is warranted as secondary to the service-connected low back disability.  38 C.F.R. § 3.310, Wallin, supra; Rieber, supra; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

New and Material Evidence Claim 

The Veteran is trying to reopen this previously-denied claim for service connection for a bilateral knee disability, to include as secondary to a service-connected low back disability.

Service connection is granted on a direct basis for disability due to disease contracted or injury sustained in the line of duty during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for an arthritic disability can be established presumptively if it is shown that it incepted to a compensable degree (meaning to at least 10-percent disabling) within a year of the Veteran's separation from service - so in this particular instance meaning by April 1972.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition was first noted during service, the Veteran can also show continuity of symptomatology since service to establish the required correlation ("nexus") between his current disability and service, but the condition being claimed must be one of the conditions that is considered chronic (permanent), per se, according to 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the prior July 2003 rating decision, the RO denied the claim of entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected low back disability, on the basis that there was no evidence that a bilateral knee disability was due to the service-connected low back disability and because there were no outpatient treatment records showing treatment for a bilateral knee disability.  The Veteran initiated an appeal by filing a notice of disagreement (NOD) in September 2003.  See generally 38 C.F.R. §§ 20.200, 20,201, 20.202, 20.302 (2014) (detailing the procedures for initiating and perfecting appeals).  Subsequently, the Veteran submitted a December 2003 private medical report, which was received at the RO that month.  The December 2003 evidence, because it was received within a year of the July 2003 rating decision, must be considered part of that rating decision.  38 C.F.R. § 3.156(b).  The RO issued a statement of the case (SOC) in May 2004, stating that the reason for the denial of service connection was that there was no evidence of a relationship between any disability of the knees and the service-connected low back disability.  The Veteran never perfected an appeal, timely or otherwise.  See generally 38 C.F.R. §§ 20.200, 20,201, 20.202, 20.302.  Thus, that July 2003 rating decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  The Board notes that the SOC mentions that the Veteran did not submit new and material evidence.  He did not have to do so at the time because no final and binding decision regarding the claim of service connection for a bilateral knee disability existed at that time.  The RO's confusion arose, apparently, because service connection for a bilateral knee disability was denied by May 1994 rating decision; the Veteran, however, perfected an appeal that was never decided by the Board.  Thus, the May 1994 rating decision was not final when the RO issued the May 2004 SOC.

When a claim of entitlement to service connection has been previously considered and denied and that decision has become final and binding, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to the claim.  38 U.S.C.A. § 5108.  Thus, the Board must consider whether new and material evidence has been submitted since that July 2003 decision to reopen this finally-decided claim.

In making this determination, the Board must review all of the evidence submitted since the last final and binding decision, irrespective of whether that decision was on the underlying merits of the claim or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  In other words, the evidence proffered only needs to be new and material, not new, material, and raise a reasonable possibility of substantiating the claim.  That is to say, there are just two, not three, requirements for successfully reopening a claim.

Newly-submitted evidence is presumed to be credible, albeit only for the limited purpose of determining whether it is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept as true or credible assertions of a claimant that are beyond his competence.

Regarding the disability at issue, the evidence of record before December 2003 (the date on which the last piece of evidence was received in the one-year period following the issuance of the July 2003 rating decision) consisted of the service treatment records, which make no reference to a disability of the knees.  Indeed, on September 1998 VA fee-basis examination, the examiner noted that the knee joint tests were within normal limits, and the range of motion of the knees was not affected by pain, fatigue, weakness, or lack of endurance.  No diagnosis regarding the knees was rendered.  The record also included the above-mentioned December 2003 private medical report that indicated that the Veteran began to suffer from bilateral knee pain several years earlier and suggested that the arthralgias were due to degenerative joint disease.  

The Veteran submitted no evidence regarding the knees at any time after the issuance of the July 2003 rating decision with the exception of the December 2003 private medical evidence that is essentially part of that decision.  38 C.F.R. § 3.156(b).  Absent any new evidence, there is no new and material evidence, and the claim of entitlement to service connection for a bilateral knee disability, to include as secondary to the service-connected low back disability, is not reopened and remains denied.  38 C.F.R. § 3.156.  Inasmuch as the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally-disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service-connected for an acquired psychiatric disorder (MDD) is granted.

No new and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected low back disability, is denied.


REMAND

A remand is necessary for the issues remaining on appeal for reasons that will become apparent below.

As to the matter of whether new and material evidence to reopen a claim of service connection for a left foot disability has been received, the Veteran has not received proper VCAA notice pursuant to Kent.  Thus, corrective VCAA notice must be sent to the Veteran regarding this issue.  See generally Kent, supra.

As to the issue of entitlement to service connection for right foot pain as well as right heel pain and numbness, to include as secondary to the service-connected connected low back disability, a VA examination is needed for an opinion regarding etiology to include whether service connection on a secondary basis is warranted.  The Veteran has a service-connected low back disability that may have had an impact on this claimed disability.  Of course, because the right foot will be examined, the Board will ask that the left foot be examined as well although VA is not technically required to provide a VA examination until new and material has been received.  38 C.F.R. § 3.159(c)(4)(iii).

As to the issue of entitlement to service connection for stomach problems, to include as secondary to medication taken to manage the pain engendered by the service-connected low back disability, a VA examination and opinion are required before the Board may adjudicate the claim.

As to the issue of entitlement to service connection for general pain throughout the body, a VA examination is necessary for ascertainment of a disability manifested by such pain and for an opinion regarding etiology in the event that the a disability manifested by pain in the body is diagnosed.

The TDIU claim is inextricably intertwined with the service-connection claims on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (claims are "inextricably intertwined" when they are so closely tied together that a final Board decision on one cannot be rendered until the other issue has been considered).  TDIU requires consideration of the impact of all service-connected disabilities on the Veteran's ability to obtain or retain substantially gainful employment; hence, questions related to such must be settled before the TDIU claim is addressed.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  Send the Veteran a corrective VCAA notice regarding the claim of whether new and material evidence to reopen a claim of service connection for a left foot disability has been received that includes the type of information mandated by the Court in Kent.

2.  Schedule a VA examination of the feet.  The examiner must indicate whether the Veteran suffers from any disabilities of the right and/or left foot and whether the Veteran suffers from any disabilities of the right and/or left ankle.  With respect to each disability diagnosed, the examiner must answer the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that any current disability of the right or left foot or the right or left ankle had its onset in service or is otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not (50 percent probability or more) that any current disability of the right or left foot or the right or left ankle is due to or the result of the service-connected low back disability?

(c) Is it at least as likely as not (50 percent probability or more) that any current disability of the right or left foot or the right or left ankle has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by the service-connected low back disability?

If any current disability of the right or left foot or the right or left ankle was aggravated by the service-connected low back disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner must review all pertinent evidence in the claims file and indicate in the examination report that the requested review took place.

3.  Schedule a VA medical examination regarding the issue of entitlement to service connection for stomach problems, to include as secondary to medication taken to manage the pain engendered by the service-connected low back disability.  The Veteran asserted that he has stomach/digestive system problems as a result of medication he takes to control the pain engendered by his service-connected low back disability.  Thus, the examiner is asked to diagnose all extant stomach/digestive system disorders.  Regarding each stomach/digestive system disorder diagnosed, the examiner should answer the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that any current disorder of the stomach/digestive system had its onset in service or is otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not (50 percent probability or more) that any current disorder of the stomach/digestive system is due to or the result of the service-connected low back disability or medication taken in its treatment?

(c) Is it at least as likely as not (50 percent probability or more) that any current disorder of the stomach/digestive system has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by the service-connected low back disability or medication taken in its treatment?

If any current disorder of the stomach/digestive system was aggravated by the service-connected low back disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner must review all pertinent evidence in the claims file and indicate in the examination report that the requested review took place.

4.  The Veteran has been diagnosed with an Axis I pain disorder associated with both psychological factors and a general medical condition (see May 2009 VA treatment records).  On VA examination in December 2011, the examiner noted that the Veteran had multiple conditions that caused pain to include fibromyalgia and arthritis.  Here, the examiner is asked to determine whether the Veteran has a diagnosable disability consistent with pain throughout the body.  If so, the examiner should answer the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that any current diagnosable disability consistent with pain throughout the body is the result of a disease or injury in service?

(b) Is it at least as likely as not (50 percent probability or more) that any current diagnosable disability consistent with pain throughout the body is due to or the result of the a service-connected disability?

(c) Is it at least as likely as not (50 percent probability or more) that any current diagnosable disability consistent with pain throughout the body has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability?

If any current diagnosable disability consistent with pain throughout the body was aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner must review all pertinent evidence in the claims file and indicate in the examination report that the requested review took place.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


